Case: 1:06-cv-04481 Document #: 769 Filed: 03/07/19 Page 1 of 1 PageID #:28489

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Thomas Riva, et al.
                               Plaintiff,
v.                                               Case No.: 1:06−cv−04481
                                                 Honorable Sharon Johnson Coleman
Pella Corporation, et al.
                               Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, March 7, 2019:


       MINUTE entry before the Honorable Sharon Johnson Coleman: Ron Pickering's
unnoticed motion for leave to file instanter [689] is granted. The defendants' motion to file
an oversized brief [729] is granted. All other pending motions remain under advisement.
Mailed notice. (ym, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
